Citation Nr: 1633930	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-18 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for neuropathy.

2. Entitlement to service connection for thrombocytopenia, claimed as high platelets and thrombosis.

3. Entitlement to service connection for a left arm disability, claimed as left arm shrapnel. 

4. Entitlement to service connection for obstructive sleep apnea.

5. Entitlement to service connection for a left knee disability

6. Entitlement to service connection for blurred vision. 

7. Entitlement to service connection for seizures, claimed as constant jerking of the upper and lower limbs. 

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from November 1968 to June 1972, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of that hearing has been associated with the claims file.


The issues of entitlement to service connection for neuropathy, thrombocytopenia, sleep apnea, a left knee disability, blurred vision, seizures, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's left arm scar, is the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a scar of the left arm have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the only service connection claim being adjudicated herein is granted, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran claims that he has a current arm disability attributed to service.  He states that he has a scar on his left arm related to a wound in service.  Specifically, during the March 2016 video conference hearing, he indicated that his scar is the result of being hit in the arm while his unit took on mortar fire during service.  

A review of the Veteran's service treatment records shows that on his August 1965 entrance examination, there was nothing noted regarding an arm disability, to include notation of any scars.  He is presumed sound in that regard.  See 38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  His June 1968 report of medical examination for separation indicates he had a "scar- L arm."  Treatment records dated in November 2007 document the Veteran's left arm scar.  

In short, the evidence shows that the Veteran exited service with a scar on his left arm that was not present when he entered service.  He still has that scar.  There is no reason to question the Veteran with respect to whether he suffered a wound to the left arm in service that resulted in that scar.

Application of the benefit-of-the-doubt rule requires that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left arm disability, manifested as a left arm scar, is granted.


ORDER

Service connection for a left arm scar is granted. 


	(REMAND ON NEXT PAGE)



REMAND

The Veteran contends that he has neuropathy in his legs related to parachute jumps in service.  His Certificate of Release or Discharge from Active Duty (VA Form DD-214) indicates that he is a recipient of the parachute badge.  Additionally, the Veteran's service records confirm service in the Republic of Vietnam, and exposure to herbicides is presumed.  Early-onset peripheral neuropathy is one of the enumerated presumptive diseases associated with herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, it must be shown that the Veteran's peripheral neuropathy became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  A nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  An examination should be afforded the Veteran to determine the etiology of his currently diagnosed peripheral neuropathy. 

The Veteran also relates his currently diagnosed thrombocytopenia to his period of active service, specifically, his exposure to herbicides.  He cites to an internet article from the National Institute of Health indicating that exposure to toxic chemicals such as pesticides can slow the production of platelets.  Although thrombocytopenia is not one of the enumerated diseases presumptively connected to herbicide exposure, the Veteran is not precluded from showing service connection is warranted on a direct basis.  Accordingly, an opinion must be obtained regarding the etiology of the Veteran's thrombocytopenia.  

The Veteran's May 2016 treatment records note a current diagnosis of sleep apnea.  During the March 2016 hearing, the Veteran related this condition to his service-connected posttraumatic stress disorder (PTSD).  He believes his PTSD either caused or aggravated his sleep apnea.  An opinion should be obtained regarding the etiology of the Veteran's sleep apnea. 

The Veteran indicated that there are additional treatment records regarding his left knee at the VA Medical Center in Ft. Campbell, Kentucky and records of knee surgery in 1999 at Kaiser Permanente.  These records do not appear to be associated with the claims file.  They should be obtained, if available, and an examination should be scheduled to determine the nature and etiology of the Veteran's currently diagnosed left knee degenerative changes of the left knee. 

With respect to the Veteran's blurred vision claim, his post service treatment records indicate that he complained of blurry vision on several occasions.  See, e.g., Treatment Notes Nov. 28, 2007, June 10, 2008, and Jan. 21, 2014.  He also describes photophobia.  It is not clear if he has a current diagnosis of a chronic disability of the eyes/vision.   Accordingly, a VA examination should be scheduled.  

Treatment notes dated in April 2010 indicate that the Veteran is diagnosed with Restless Leg Syndrome and daytime myoclonus.  The Veteran relates these conditions, claimed as seizures, to his service-connected PTSD.  An opinion regarding etiology should be obtained. 

With regard to the TDIU claim, on his March 2012 Application for Increased Compensation Based on Unemployability, the Veteran claimed that he is unable to secure substantially gainful employment in part due to his neuropathy, sleep apnea, and left knee injury, which have been remanded herein.  These issues are inextricably intertwined.  The service connection claims must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain updated treatment records related to the claimed disabilities, to include Kaiser Permanente treatment records dating back to 1999 regarding the Veteran's left knee surgery.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

Based on an examination and review of the records, the examiner should indicate the specific nerve(s) affected by peripheral neuropathy.  Then the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's peripheral neuropathy had its onset in service or otherwise attributable to the Veteran's military service.  The examiner should specifically address the question of whether the Veteran has a neurological dysfunction of the upper and/or lower extremities due to his (a) service as a paratrooper or (b) his presumed exposure to herbicides, including Agent Orange.

The examiner must provide a complete rationale for any opinion expressed. 

3. After any additional treatment records are obtained, an opinion should be obtained as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed thrombocytopenia was incurred in, aggravated by, or otherwise attributable to the Veteran's military service, to include exposure to herbicides such as Agent Orange.  The examiner should discuss the relevance, if any, of the article from the National Institute of Health indicating that exposure to toxic chemicals is a possible cause of a body's bone marrow not making enough platelets.  See May 5, 2016 Brief. 

The examiner must provide a complete rationale for any opinion expressed. 

4. After any additional treatment records are obtained, an opinion should be obtained as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed obstructive sleep apnea was:
a. incurred in, aggravated by, or otherwise attributable to the Veteran's military service;  

b. caused by his service-connected PTSD; or

c. aggravated by his service-connected PTSD.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a complete rationale for any opinion expressed. 

5. After any additional treatment records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability, to include degenerative changes.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

Based on an examination and review of the records, the examiner should note all current diagnoses related to the Veteran's left knee, including any degenerative changes.  For each diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's left knee disability had its onset in or is otherwise attributable to the Veteran's military service.  Consideration must be given to the Veteran's credible testimony as to a fall in service and his confirmed service as a paratrooper.

The examiner must provide a complete rationale for any opinion expressed. 

6. After any additional treatment records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed blurred vision.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

Based on an examination and review of the records, the examiner should note all current diagnoses related to the Veteran's vision.  For each diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's vision disability had its onset in or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed. 

7. After any additional treatment records are obtained, an opinion should be obtained as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed restless legs syndrome and daytime myoclonus was:

a. incurred in or otherwise attributable to the Veteran's military service, to include herbicide exposure;  

b. caused by his service-connected PTSD; or

c. aggravated by his service-connected PTSD.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a complete rationale for any opinion expressed. 

8. Thereafter, the AOJ should re-adjudicate the claims for service connection and entitlement to a TDIU.  If any benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


